16 Md. App. 255 (1972)
295 A.2d 811
JAMES MARTIN EDWARDS AND THOMAS GLENN CONNER
v.
STATE OF MARYLAND.
No. 105, September Term, 1972.
Court of Special Appeals of Maryland.
Decided October 24, 1972.
The cause was argued before MORTON, ORTH and GILBERT, JJ.
Charles J. Sullivan, Jr., for appellants.
Harry A.E. Taylor, Assistant Attorney General, with whom were Francis B. Burch, Attorney General, and Arthur A. Marshall, State's Attorney for Prince George's County, on the brief, for appellee.
GILBERT, J., delivered the opinion of the Court.
James Martin Edwards and Thomas Glenn Conner, appellants, appeal from the denial by Judge Ralph W. Powers of their "Motion To Quash Pending Charges", in the Circuit Court for Prince George's County.
We shall dismiss the appeal on the ground that it is an *256 interlocutory order and the appeal has been prematurely taken. Rule 1087.
We glean from the record that the only question presented to Judge Powers on the "Motion To Quash" was the alleged failure of the State to comply with the provisions of the Interstate Detainer Act, codified as Md. Ann. Code, art. 27, §§ 616A-R. Appellants' attack was, therefore, made upon the statutory right to be tried within a specified time as distinguished from the constitutional right to a speedy trial. Sixth Amendment, Constitution of the United States; Art. 21, Maryland Declaration of Rights. Of course, an order denying a motion grounded on the constitutional right to a speedy trial is immediately appealable. Raimondi v. State, 8 Md. App. 468, 261 A.2d 40 (1970); King v. State, 5 Md. App. 652, 249 A.2d 468 (1969). An appeal from a denial of the statutory right to be tried within the specified time under Art. 27, § 616A-R must await final judgment. Rule 1087; Md. Ann. Code Art. 5, § 1.
Appeal dismissed.